Title: Patrick Gibson to Thomas Jefferson, 28 August 1815
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 28th August 1815
          I have received your favor of the 19th advising sundry drafts on me, which shall be duly attended to—I send you inclosed a note for your signature to renew the one in bank due next month—Our flour market is declining rapidly the present price is 8$ for new wheat 8/.—Tobacco still keeps up notwithstanding the very discouraging accounts from Europe or rather from England, as prices on, the Continent are high considering the qualities sent there—
          With great respect Your obt ServtPatrick Gibson
        